Title: From George Washington to Colonel Moses Hazen, 14 March 1779
From: Washington, George
To: Hazen, Moses


Sir
Head Quarters Middle Brook 14 March 1779
I have your favs. of the 7th and 8th instants with a Copy of a letter of the 24th Decemr last by Major Reid, which I recd in Philada and to which I gave him an answer—I imagined he had communicated it to you.
The distribution of Blankets last fall was made exactly in proportion to the Return sent in, and therefore if some Corps obtained more in proportion to their numbers than others, it must have been owing to the Officers sending in false returns of their wants, which (if they will do) it is impossible for me to detect—General Putnam lately discovered a parcel of Blankets at Danbury. I desired him to distribute them among the troops under his command, and give your Regiment a full share, as it does not reap the benefit of State supplies. There were a large parcel of Shoes also at Danbury, out of which you will have obtained a full supply. General Putnam has directions to draw such Articles from the Cloathier at Fishkill as the troops may want, and which he may be able to furnish. I have therefore no doubt but your Regiment will be well supplied in every other Article except Blankets, of which we have not a sufficiency to afford one to every Man. This is owing to the scandalous imposition the public sustained in those imported, many of which were so small that it took two and sometimes four to make one of proper size to cover a Man.
Whoever has reported that I ever mentioned any thing to the disadvantage of General Bailey has been guilty of a misrepresentation to give it no worse a name. I have only said that the quantity of provision on the upper part of Connecticut River did not answer Genl Bailey’s expectation and the estimate which he delivered at the White plains. But I never attributed this to a wilfull deception or any dishonest intent, as I very well know that estimates of this kind often fall short, owing to misinformation and from the peoples holding up their produce when they find large purchases making. That the quantity did fall short of the estimate is evident from General Baileys own letters.
I am obliged to you for your Sentiments upon and information respecting Canadian Affairs. In my orders to you of the 6th I have requested you to keep up a correspondence with some persons in Canada, and I am not without hopes that our Enemies will find so much employment in other quarters, that it will afford us an opportunity of turning part of our force to the Northward. I am Sir Your most obt Servt
Go: Washington
